Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156527 & (17)(18)(21)                                                                                   David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 156527
                                                                    COA: 338322
                                                                    Wayne CC: 98-001409-FC
  RODNEY D. TRUITTE,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 3, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and the motion for miscellaneous relief are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2018
         d0905
                                                                               Clerk